DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    127
    564
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the application filed on August 18th 2020. Claims 1-15 are allowed.

Response to Arguments
5.	The objection to the abstract has been withdrawn.

Allowable Subject Matter
6.	Claims 1-15 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, an electronic device comprising: a light source unit to emit infrared light having a specified wavelength band; a camera module, wherein the camera module includes: a lens assembly including a first lens having a property to at least partially absorb visible light and second to refract light, which is output through the first lens, at a specified angle; a filter to pass through light, which has the specified wavelength band, of the light output through the lens assembly; and an image sensor to sense the light, which is output through the lens assembly and the filter, to obtain an image, a memory; and a processor, wherein the first lens include a material that absorbs at least a portion of visible light, and the light output to the second lens through the first lens is configured to include visible light which is at specified level or less, and wherein the processor is configured to: receive an input of a user to photograph an external object; emit the infrared light using the light source unit based on the input of the user; and obtain, using the camera module, an image corresponding to light, which is reflected from the external object, of the emitted infrared light. The same reasoning applies to the claim 12, mutatis mutandis. Accordingly, dependent claims 2-11, 13-15 are allowed.

Examiner Notes
7.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 5, 2022